Title: To Thomas Jefferson from Archibald Cary, 19 June 1781
From: Cary, Archibald
To: Jefferson, Thomas


        
          Dear Sir
          Staunton 19th June, 1781
        
        Mr. Innes will deliver you this. The News of the Town he will give you. You must have heard Nelson is your successor. He got here last Night, left the Marquis nigh Nat Dandridge’s, the Enemy from West Ham as low as Richmond. He can give no Particular Accounts of the losses individuals have sustain’d, but they must be very great. We hear yours has been so, but hope not so bad as reported. We have letters of a late date from Congress, they give us reason to expect a Peace this Winter. Petersburg and Viena have offerd their Mediation between the Beligerent Powers. Great Britain has Signified her assent, Spain seems Inclined, France waits our answer, which I judge will be to agree. The Push made on this State gives us reason as well as other Matters, that Each Power are to remain possessed of what they hold at the Close of the War; this must rouse us and I hope it will. At length the Assembly are giving Ample Powers to the Executive. The Bill for that purpose stands for a Committee of the Senate this day and will Pass. It is what that body have long Wished. A Bill has Passed both Houses for establishing Martial Law 20 Miles round both Armys. I hope it will have a good effect. The Militia Law will Come to the Senate this day. Several other Bills are on the Carpit but Are Short, and  tend to defence. One has passed both Houses, for Stoping Currancy of Continental bills Next Month, New Bills for exchanging them not to Issue but by order of executive, old ones to be received in Taxes. Also a Bill Impowering Congress to Lay a duty of 5 pr. C: on Imports and Prises. So Much for Assembly but I must give you one more peice of News respecting your Self. An Address was ready to be offered the Senate to you. What Can you think Stopt it? George Nicholas made a Motion in the Delegates House for an Inquire into your Conduct, a Catalogue of omissions, and other Misconduct. I have not Seen the Particulars. Your Friends Confident an Inquire would do you Honor Seconed the Motion. I presume you will be Serv’d with the order. As this Step was Taken I persuaided Winston not to make his Motion; I had heard something of this Kind was to be brought on the Carpit, and If I know you, it will Give you no pain.
        We hear Moylands Horse will be with the Marquis this Week also that General Washington will March if any more Troops are Sent here. I think we can cope with those now in the Papers and private letters Mention as if New York was to be Evacuated, if so we may Expect their whole Force, nor shall I be disappointed if it happens, as this state and Maryland are worth all the rest to Britaign. We have a report but not to be depended on that 45 Sail of vessels were the begining of last Week in our bay, no credit given to it. Our Army about 6000 strong, Lord Cornwallis under 5000. Lessley has Moved from Portsmouth, has been above Suffolk, we Know not what Force. Some Say the Enemy have been at Edenton. The French Fleet of 24 line of battle with 153 Transports Arrived in 37 days all Safe in their Islands. They met with Hood Gaurding St: Lucia, beat him and have drove the british Fleet to the North. St. Lucia was attack’d and offerd to Surrender but the French General refused the Terms, and Insisted on a Surrender at discretion. This must be Comply’d with, and indeed as the French fleet now Amounts to 30 Sail of the Line and before this are joind by 17 or 18 Spanish the whole British Islands will be at their Mercy. It is Said 7 Sail of the Line and a body of Land Troops bound to America Parted from their Grand Fleet off the Western Islands. I wish it may be so. Jn. Walker, Hardy and Mr. Web of our Council observe that Baron Stuben deserves to be hanged for his Conduct. He has Positive orde[rs] which it is Say’d At length he obays to join the Marquis, this with Morgan and Wayn will Increase our Army to about 8 or 9 M: We Know not the Cause of his Lordships Giving up his design on Fredericksburg,  unless Wayns Junction was the Cause. Tarelton would have made an attempt here, but for the Motion [of] the Marquis, as that also obliged Cornwallis to move South, as if to Cover Tarlton and Simpco’s retreat, but we are at a loss to Account for his moveing down the River, perhaps to Fight with More Advantage to his Cavelry. I have now Given you all the News and shall Conclude with Complyments to Yr. Lady and an assurance that I am with Great regard Your Affte Friend and Hble Servt.,
        
          Archd. Cary
        
      